DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission of replacement specification filed on 6/25/2019 have been received and entered. 
Claims 1-4 are under consideration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts grouping as defined as mathematical relationships, mathematical formulas or equations. In the instant case, claims recite making regression curve to measure the volume of  two-cell embryo that is considered as falling within the "mathematical concepts" grouping. Likewise, Dependent claims recite measurement of volume = (X1+X2) /2xY1xY2x1/6xn and the m25easurement of volume =1/6xp x[(X+Y) /2]3 (claims 3 and 4). 
Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 1 is making regression curve and regression equation  (which is a numerical formula or equation that is considered as falling within the "mathematical concepts" grouping) for measuring pig two cell embryo volume by performing (a) taking pictures by microscope, (b) measuring the length to get the data of left cell width,  15left cell length, right cell width, right cell length; and (c) calculating the volume of left and right sphere (embryo), removing zona pellucida to separate two cell embryo to take picture  for 10 embryos to plot the regression curve; and  (2) measuring volume of pig two cells embryo to estimate the volume. 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites making regression curve and regression equation for measuring pig two cell embryo volume. Thus, the claim is directed to a process which are statutory categories of invention (Step 1: YES). 
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception in the claim. The claim recites making regression curve and then “measure volume of pig two cell embryo, to estimate volume using the regression equations.” As is evident from the example of the specification and dependent claims 3-4, the claimed calculation is a mathematical calculation of the value of the extent of regression cure, by measuring of length, width of left and right cells and then calculating the volume of the ells using mathematical formulas for regression equation. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, claims recite a concept that falls into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, or a CPU by solving the regression equation. Thus, claims recite limitation that falls under exceptions (e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea,). See MPEP 2106.04(a)(2).  Thus, Claims recites an abstract idea.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Besides the abstract ideas, the claim recites the additional element of removal of zona pellucida to separate two cells or staining with Hoechst 33342, a well-known dye as evident from the teaching of the specification (see Kang et al Chromosoma. 2018; 127(2): 235–245). This additional element represents only data gathering of length, width of both right and left cells to obtain cell volume that is necessary for use of the recited judicial exception (the embryo volume is used in limitation as mathematical concept) and is recited at a high level of generality. Thus, this limitation in the claim is thus insignificant extra-solution activity. The microscope to take picture is used as a tool that is used to obtain the length, width and perform the mathematical calculations and numeric conversions. This is recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of measuring the length and width of a sphere (embryo with or without zona pellucida). In the instant case, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES). 
Step 2B: The claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Mere instructions to make a regression curve to measure embryo volume cannot provide an inventive concept. Thus, additional step of removing outer surface of an embryo does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). Accordingly, claims 1-4 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the method must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative method. The claim(s) must be in one sentence form only.  In the instant claims 1, 3-4 are written in multiple sentences (see for example claim 1, step (2) ends after regression equation and then continues with another sentence that ends with phrase culture in vivo, likewise, claim 3 ends after the at line 17 after phrase “identified after separation” but then continues with another sentence). It is unclear what is included and/or excluded from the claims. Note the format of the claims in the patent(s) cited include US Patent no 10426442, 11266376 and 10539555. Claims 2-4 are included in the rejection because they directly or indirectly depend from the rejected base claim.
Claim 1, step 1 (A-E) recite characters between phrases (eg LX1 ~ LX2 ~LY1~LY2~ RX1~ RX2 ~RY1 ~RY2). The metes and bounds of these characters are unclear. Is it comma between data of width and length of left and right cell or some kind of mathematical expression? Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Guo et al (CN107058455A, dated 8/18/2017).
Claim interpretation: Instant claim is interpreted to encompass two active steps of (1) making a regression curve and (ii) measuring embryo volume from the regression curve. Further, the only the first sentence of the claim is given any patentable weight (see 112(b) rejection above). 
 With respect to claim 1, Guo et al tach a measuring method of pig 2 cell embryo, comprising a pig 2 cell, wherein the method comprises the following steps: (1) making a regression curve 
A, the 2 cell blastomere embryo staining. the polar body on 12 o' clock position of the embryo, photographing under a microscope, rectangular frame for correcting measurement data edge and then measuring the length to obtain the width of the left cell LX1, the left cell length LY1, width of the right cell RX1, the right cell length RY1; 
B, direction rotates 90 degrees along the merogenesis groove, the rotating above the embryo, shooting 2 photos, rectangular frame for correcting measurement data edge and then measuring the length to obtain the width of the left cell LX2, the left cell length LY2 width of the right cell RX2, 
C. the right cell length RY2, LX1, LX2, LY1, LY2, RX1, RX2, RY1, RY2 according to the calculated ellipsoid left cell and a right cell volume C, 
D. obtained by measuring in step A, B; D, then removing transparent belt by chain enzyme protease, cell separation 2, photographing under a microscope, by a rectangular frame to correct data edge and then measuring the length, respectively obtaining the left cell width LX, cell length LY. LX, RX, LY, RY right cell width RX and right cell length RY; E, 
E. measure and obtain from step D calculating the left cell and a right cell volume; 
F, step C, calculating the left cell and a right cell volume is estimated. step E, calculating the left cell and a right cell considered as actual volume, measuring 10 embryos according to the method, calculating and obtaining a regression curve to obtain regression equation,
 (2) measuring the volume of 2 cell embryo two cells, and calculating the predicted volume measurement of the step A, B and calculating according to the regression equation, without removing transparent belt can be obtained porcine 2 cell embryo volume for subsequent living culture, evaluating embryonic development capability (see attached English translation copy claim 1 of 455A).
With respect to claim 2, the method said the pig 2 cell embryo volume measuring method, wherein the embryo is stained  with agent is Hoechst 33342 (see attached  English translation copy claim 2 of 455A).
Regarding claim 3, The, the pig 2 cell embryo volume measuring method, wherein in said step A, B, D, when taking pictures continuously five times focusing photo ensure obtaining the length value (see attached English translation copy claim 3 of 455A), wherein in said step D, after the isolating a 2 cell, if 2 cell size is relatively close. In order to prevent confusing a left cell and right-side cell, slightly absorbing a small protrusion at the left side cell-holding needle, after separating a distinguishable, putting carbon dioxide culture box recovery for 1 hours, each every 20 minutes check and turning the cell, prevent cell becomes flat, when it becomes a ball when removing transparent belt. photographing under a microscope (see attached English translation copy claim 4 of 455A).
With respect to claim 4, The method according to claims above , wherein before the removing transparent belt (zona pellucida) , cell morphology is considered close to an ellipsoid, calculating the left cell and a right cell volume, the formula is: measuring volume = (X1 + X2) /2 * Y1 * Y2 * 1/6 * Pi and  wherein the removing transparent belt (zona pellucida), then the cell shape is a sphere, calculating the left cell and a right cell volume, the formula is: measuring volume =1/6 * [pi] * [(X + Y)/2] 3 (see attached  English translation copy claim 5-6 of 455A).
Accordingly, claims 1-4 are anticipated by Guo et al.
Conclusion
 No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632